Citation Nr: 1125939	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in relevant part, denied service connection for PTSD.  Due to a change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Detroit, Michigan.  

The Board observes that, in the most recent supplemental statement of the case (SSOC) in April 2010, the RO adjudicated the issues of service connection for a bilateral knee disorder, a low back disorder, bilateral hearing loss, and tinnitus.  However, prior to the issuance of the SSOC, the Veteran's February 2010 substantive appeal only perfected the appeal of service connection for PTSD.  Additionally, in letters dated in May 2010 and June 2011, the Veteran's attorney reiterated that the only issue on appeal was service connection for PTSD.  Therefore, the Board finds that the issues of service connection for a bilateral knee disorder, a low back disorder, bilateral hearing loss, and tinnitus are not before it.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's February 2010 substantive appeal, he requested a videoconference hearing before a Veterans Law Judge (VLJ).  In a letter dated in March 2010, his representative reiterated the Veteran's request for a videoconference hearing.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a videoconference hearing, and the record does not reflect that he has withdrawn his request.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

